Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on July 7, 2022.
Claims 12-13 and 15-22 are pending.
Claims 12 and 20-22 have been amended.
Claim 14 has been canceled.
The 35 U.S.C. § 112 (a) and (b)  rejections of Claims 20 and 21 are withdrawn in view of Applicant’s amendments to the claims.
 Response to Arguments
Applicant’s arguments regarding to the claims have been fully considered, but the arguments are directed to the claims as amended, and so are believed to be answered by, and therefore moot, in view of the new grounds of rejection presented below.
It is noted that Applicant’s specification has not disclosed what the amended claim limitation “a passive component” constitutes and only provided examples such as “a passive component can be controllable by another component” (¶ 26).  Moreover, paragraph 27 states that a component, such as a communication facility 130, can likewise be considered to be an active or passive component of the household appliance 105. Furthermore, paragraph 7 of the specification states that a passive component can comprise any facility. Thus, the amended claim limitation “a passive component” has no structurally difference from the ones taught by prior art. Therefore, contrary to Applicant’s assertion that Butler teaches that there are always active components and is blind to passive components (Remarks, pg. 5), the active components can be considered to be passive components in light of the specification.
It is further noted that the claim limitation “a restriction” is mapped to “each update image requiring a response” of Butler as shown in the previous Office action and the claim rejections below, not just the “response” as Applicant argued in the Remark (pg. 3).
It is also noted that Applicant’s assertion that “a passive component can lead to restrictions” (Remarks, pg. 5) is not disclosed in the claims because the only one claim limitation relating to a restriction is “determining a restriction assigned to predetermined update information for household appliances”, which has not specified any role or action relating to “a passive component”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is directed to a control facility for a household appliance. However, the recited components of the control facility appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. The recited components communicator and a processor of the control facility can be construed to cover software under the broadest reasonable interpretation. Therefore, the claimed control facility is ineligible subject matter under § 101.
Similarly, claim 21 is directed to a update server and its components communicator, data memory, and a processor can be construed to cover software under the broadest reasonable interpretation and the first and second data memory can be construed to cover transitory medium or a desk drawer, particularly when the specification is silent. Therefore, the claimed update server is ineligible subject matter under § 101.
Claim 22 depend on claim 21. Therefore, the claim suffers the same deficiency as the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329596 (hereinafter "Butler”) in view of US 2019/0354381 (hereinafter “Takacs”) with filing date 3/7/2018 and further in view of FR 3023097 (hereinafter “Marchand”).
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 12, Butler discloses:
a method for updating a household appliance (Butler, Abstract, Systems and methods for updating a software configuration of one or more control boards of an appliance), which comprises the following steps of:
determining a configuration of the household appliance (Butler, ¶ 21, Once it is determined that the target appliance is eligible for an update, the programming entity can obtain configuration data associated with each control board present in the target appliance; Fig. 3, ¶ 41, determining an appliance payload associated with the target appliance; ¶ 43, the appliance payload can be determined by matching or otherwise correlating one or more update images of the payload image file to a corresponding control board in the target appliance. Such correlation can be determined, for instance, based at least in part on the identifying metadata of the update images and/or the configuration data of the target appliance control boards), wherein the configuration relating to a state of at least one component of the household appliance (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed [a state] image version), the configuration containing an attribute of the at least one component of the household appliance (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed image version), and the attribute being determined on a basis of an identification of the household appliance and assignment of the identification to the attribute (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed image version);
determining a restriction assigned to predetermined update information for household appliances, which includes the household appliance (Butler, Fig. 4, ¶ 53, determining whether each update image requiring a response [a restriction] has a corresponding control board present in the target appliance. If each update image requiring a response has a corresponding present control board, at (324), method (300) can include updating the control boards); and
updating control information of the at least one component of the household appliance based on the predetermined update information if the configuration of the household appliance fulfills the restriction (Butler, ¶ 44, The control boards for which update images were received can then update a firmware or other software configuration based at least in part on the receive update images of the appliance payload; Fig. 4, ¶ 53,  If each update image requiring a response has a corresponding present control board, at (324), method (300) can include updating the control boards).
Butler discloses the configuration relating to a state of at least one component with the state being an installed software state. Moreover, in an analogous art to the claimed invention in the field of updating appliance data, Takacs explicitly teaches wherein the configuration relating to a state of at least one component of the household appliance (Takecs, ¶ 27, appliance communications gateway 104.sub.1 might communicate with any of the LED lamps to control their on/off state, brightness, and/or other operating characteristics).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Butler and Takacs before him/her to modify Butler’s system of assisting appliance updating with Takacs’s methods for reconfiguration appliances, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a low-cost way to modify the interfacing functionalities of an appliance so as to accommodate certain changes, such as a software updating that may occur in its operating environment (Takacs, ¶ 4).
Butler as modified does not appear to explicitly disclose the amended claim limitation at least one passive component, wherein the configuration relating to a state of at least one passive component and the configuration containing an attribute of the at least one passive component of the household appliance, wherein the attribute cannot be determined dynamically by any component of the household appliance. However, in an analogous art to the claimed invention in the field of data processing systems and methods, Marchand teaches at least one passive component (Marchand, ¶ 1 of pg. 2, reception [a state] of the configuration data by a passive component of the device), wherein the configuration relating to a state of at least one passive component (Marchand, ¶ 1 of pg. 2, reception [a state] of the configuration data by a passive component of the device … copying the configuration data into the configuration memory) and the configuration containing an attribute of the at least one passive component of the household appliance (Marchand, ¶ 2 of pg. 2, said configuration data are chosen from: connection identifiers … and pairing parameters [attributes] with another device), wherein the attribute cannot be determined dynamically by any component of the household appliance (Marchand, Abstract, a pre-configuration phase of said device comprising: - receiving said at least one configuration data by a passive component of said device, via a near-field communication protocol; and - a step (E20) of storing said at least one configuration datum in a rewritable non-volatile memory (16) of pre-configuration of said device; a configuration phase of said device, comprising the copy (E50, E80) of said at least one configuration datum in said configuration memory from said pre-configuration memory [Thus, one ordinary skill in the art would readily comprehend that the attributes cannot be determined dynamically by any component of the household appliance because the attributes are determined in the pre-configuration phase and saved to configuration memory in the configuration phase.]).
Thus, the combination of Butler, Takacs, and Marchand  teaches updating control information (Butler, ¶ 44, The control boards for which update images were received can then update a firmware or other software configuration based at least in part on the receive update images of the appliance payload) of the at least one passive component (Marchand, ¶ 1 of pg. 2, reception [a state] of the configuration data by a passive component of the device) of the household appliance (Takecs, ¶ 27, appliance communications gateway 104.sub.1 might communicate with any of the LED lamps to control their on/off state, brightness, and/or other operating characteristics).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Butler as modified and Marchand before him/her to modify Butler’s system of assisting appliance updating with Marchand’s methods for configuring a communication device including that the configuration relating to a state of at least one passive component and the configuration containing an attribute of the at least one passive component of the household appliance, wherein the attribute cannot be determined dynamically by any component of the household appliance, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to configure a communication device using a pre-configuration phase and a configuration phase of said device and subsequently copying said the configuration data in said configuration memory from said pre-configuration memory to make the configuration process more secure and effective.

As to claim 13, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the restriction contains a plurality of configurations (Butler, ¶ 21, Once it is determined that the target appliance is eligible for an update, the programming entity can obtain configuration data associated with each control board present in the target appliance … configuration data associated with each control board in the target appliance can be provided).

As to claim 15, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the attribute contains an existence, a variant, a design, an embodiment, or a capability of the at least one component of the household appliance (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed image version).

As to claim 16, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the attribute assigned to the identification can be changed (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification [can be changed to an updated image with its identification], a currently installed image version).

As to claim 17, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the state contains an existence, embodiment, setting or version of control information of the at least one component (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed [a state] image version).

As to claim 18, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the predetermined update information includes an application program for the at least one component of the household appliance (Butler, Fig. 3, ¶ 52, The control boards corresponding to the update images [predetermined update] having a positive response required attribute can be determined to be control boards to receive an update. In some implementations, a presence of each corresponding control board can be determined based at least in part on the response required attributes of the update images).

Claim 20 is essentially the same as claim 12 except is set forth the claimed invention as a control facility and is rejected with the same reasoning as applied to claim 12.

Claim 21 is essentially the same as claim 12 except is set forth the claimed invention an update server and is rejected with the same reasoning as applied to claim 12. In addition, Butler as modified also teaches the claim limitation provide stored update information for the household appliance (Butler, ¶ 29, Image file data 110 may include a plurality of update images associated with a plurality of appliance control boards. Image file data 110 can be included within payload generator 102 or can be stored in one or more separate and distinct locations, such as one or more databases … The plurality of update images can be obtained based at least in part on the control boards present in the various appliances of the appliance group. As an example, an appliance group can contain various appliance configurations, each having one or more discrete control boards. ¶ 44, method (200) can include providing the appliance payload to the target appliance. The control boards for which update images were received can then update a firmware or other software configuration based at least in part on the receive update images of the appliance payload).

As to claim 22, the rejection of claim 21 is incorporated. Butler as modified further discloses the method according to claim 21, wherein said processor is configured to determine the configuration (Butler, ¶ 21, Once it is determined [by the processor] that the target appliance is eligible for an update, the programming entity can obtain configuration data associated with each control board present in the target appliance; Fig. 3, ¶ 41, determining an appliance payload associated with the target appliance; ¶ 43, the appliance payload can be determined by matching or otherwise correlating one or more update images of the payload image file to a corresponding control board in the target appliance. Such correlation can be determined, for instance, based at least in part on the identifying metadata of the update images and/or the configuration data of the target appliance control boards).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329596 (hereinafter "Butler”) in view of US 2019/0354381 (hereinafter “Takacs”) with filing date 3/7/2018, in view of FR 3023097 (hereinafter “Marchand”), and further in view of US 2017/0046147 (hereinafter “Neville”).

As to claim 19, the rejection of claim 12 is incorporated. Butler as modified does not appear to explicitly disclose the method according to claim 21, wherein the predetermined update information contains an embedded program of the at least one component of the household appliance. However, in an analogous art to the claimed invention in the field of appliance updating, Neville teaches wherein the predetermined update information contains an embedded program of the at least one component of the household appliance (Neville, ¶ 48, The software application stack of the aforesaid embodiment of the appliance device 120 includes XIP platform 305, which includes various embedded applications).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Butler as modified and Neville before him/her to modify Butler’s modified system of assisting appliance updating with Neville’s methods for reconfiguration appliances, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a system to enable firmware or other appropriate software to install on an end user's computing device with a minimum of steps include using the system to work on the software application stack of an appliance device includes XIP platform 305, which includes various embedded applications (Neville, abstract and ¶ 48).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO 2018126314 teaches that many different configurations are contemplated for the active and passive components; and 
CN 105633026 teaches  integrating active and passive elements configuring mode development.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191